IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-09-00359-CV

     IN THE INTEREST OF D.R., F.A.R., AND B.C.S.R., CHILDREN


                           From the 249th District Court
                              Johnson County, Texas
                            Trial Court No. D200706337


                          MEMORANDUM OPINION


       Appellant, Gladys Camille Valentin, filed a notice of appeal from an adverse

judgment issued by the trial court. Now, Valentin has filed a “Notice of Dismissal”

requesting that the appeal be dismissed and stating that she needs to proceed on

another matter in the trial court and that the trial court will not have jurisdiction in this

other matter if the appeal is not dismissed.

       Accordingly, without regard to the stated reason Valentin wants the appeal

dismissed, this appeal is dismissed. See TEX. R. APP. P. 42.1(a).



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed August 4, 2010
[CV06]